Ex. 10.1

NEITHER THE ISSUANCE AND SALE OF THIS NOTE NOR THE SECURITIES INTO WHICH THIS
NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933 OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A
OR OTHER EXEMPTION UNDER SAID ACT.

THE TRANSFER OF THE SECURITIES REPRESENTED HEREBY IS PROHIBITED EXCEPT IN
ACCORDANCE WITH THE SECURITIES ACT OF 1933, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION.

VIASPACE INC.

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

$15,000.00 February 26, 2016

FOR VALUE RECEIVED, VIASPACE INC., a Nevada corporation (“Company”), promises to
pay to Kevin Schewe (“Holder”), or its registered assigns, in lawful money of
the United States of America the principal sum of FIFTEEN THOUSAND Dollars
($15,000.00), or such other amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Note on the unpaid
principal balance at a rate equal to eight percent (8.0%) per annum, computed on
the basis of the actual number of days elapsed and a year of 365 days. Unless
converted into Common Stock of Company as set forth in Section 3 and/or
Section 8 below, all unpaid principal, together with any then unpaid and accrued
interest, shall be due and payable on the earlier of (i) February 26, 2017 (the
“Maturity Date”), (ii) upon prepayment of all amounts due and payable under this
Note in accordance with the terms hereof, or (iii) when, upon or after the
occurrence of an Event of Default (as defined below), such amounts are declared
due and payable by Holder or made automatically due and payable in accordance
with the terms hereof. Immediately prior to the issuance of this Note by
Company, Holder acknowledges that it has delivered to Company the sum of FIFTEEN
THOUSAND Dollars ($15,000.00) reflecting the principal amount under this Note.

This Note is one of a series of notes (the “Notes”) having like tenor and effect
(except for variations necessary to express the name of the holder, the
principal amount of each of the Notes and the date on which each Note is funded)
in an aggregate principal amount of up to $300,000 issued or to be issued by
Company on or about the period from January 2016 to January 2017 (or such other
period as agreed upon by the Company and the Holder) pursuant to the terms of a
Loan Agreement, dated as of January 25, 2016, by and between Company and the
Holder (or his designees) of the Notes (the “Loan Agreement”). The Notes shall
rank equally without preference or priority of any kind over one another, and
all payments on account of principal and interest with respect to any of the
Notes shall be applied ratably and proportionately on the outstanding Notes on
the basis of the principal amount of the outstanding indebtedness represented
thereby.

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Company by issuance of this Note, and Holder
by the acceptance of this Note, agree:

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

(a) “Common Stock” shall mean the Company’s Common Stock, par value $0.0001.

(b) “Collateral” has the meaning given in Section 4 hereof.

(c) “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of Company under this
Note.

(d) “Conversion Notice” has the meaning given in Section 8(e) hereof.

(e) “Conversion Period” shall mean the period from the date of the Note and
ending on the Maturity Date.

(f) “Conversion Price” has the meaning given in Section 8(b) hereof

(g) “Event of Default” has the meaning given in Section 6 hereof.

(h) “Holder” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered holder of this
Note. “Holders” shall mean the Persons collectively specified in the
introductory paragraph of this Note and the other Notes or any Persons who shall
at the time be the registered holders of this Note and the other Notes.

(i) “Majority Holders” shall mean Holders holding a majority of the aggregate
principal amount of the Notes then outstanding.

(j) “Note” shall mean this Senior Secured Convertible Promissory Note.

(k) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations owed by Company to Holder of every kind and description, now
existing or hereafter arising under or pursuant to the terms of this Note
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Company hereunder.

(l) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

(m) “Prepayment Amount” has the meaning given in Section 3 hereof

(n) “Prepayment Notice” has the meaning given in Section 3 hereof.

(o) “Sale Transaction” shall mean a transaction or series of related
transactions involving (i) the consolidation or merger of Company with another
Person, (ii) a sale of all or substantially all of the assets of Company,
(iii) a purchase, tender or exchange offer that is accepted by the holders of
more than the 50% of the outstanding shares of capital stock of Company,
(iv) the consummation of a stock purchase agreement or other business
combination with another Person whereby such other Person acquires more than the
50% of the outstanding capital stock of Company.

(p) “Securities Act” has the meaning given in Section 5(b) hereof.

(q) “Loan Agreement” has the meaning in the second introductory paragraph of
this Note.

(r) “Successor Entity” has the meaning given in Section 10 hereof.

Capitalized term not otherwise defined shall have the meaning set forth in the
Loan Agreement.

2. Interest. Unless converted into Common Stock of Company as set forth in
Section 8 below, or unless prepaid or converted as set forth in Section 3 below,
accrued interest on this Note shall be payable on the Maturity Date.

3. Prepayment. During the Conversion Period, Company may, at any time and from
time to time, prepay all or any portion of the principal due under this Note,
together with accrued interest, without penalty. Company shall effect such
prepayment by providing Holder twenty (20) days written notice prior to the date
of such prepayment (such notice, a “Prepayment Notice”) indicating the amount of
principal and accrued interest Company desires to prepay (the “Prepayment
Amount”). Notwithstanding the foregoing, Holder shall have 10 days following
receipt of such Prepayment Notice to notify Company in writing of its election
to convert the Prepayment Amount into shares of Common Stock, in which case such
Prepayment Amount shall be converted into shares of Common Stock in accordance
with the conversion procedures set forth in Section 8(e) hereof (provided that,
with respect to conversions effected pursuant to this Section 3, any references
to the Conversion Amount in Section 8(e) shall refer to the Prepayment Amount).
Should Holder elect to convert the Prepayment Amount into shares of Common
Stock, the number of shares of Common Stock into which such Prepayment Amount
will be converted shall be determined by dividing the Prepayment Amount by the
then applicable Conversion Price.

4. Security Interest. As security for the payment and performance of the
Obligations under this Note and the other Notes, Company hereby grants to the
holder of this Note and of the other Notes a first lien security interest in all
of Company’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including all accounts, chattel paper, commercial tort
claims, deposit accounts, documents, equipment (including all fixtures), general
intangibles, intellectual property (including all patents and patent
applications, all copyrights and applications for copyright, all state
(including common law), federal and foreign trademarks, service marks and trade
names, and applications for registration of such trademarks, service marks and
trade names, and all trade secrets), instruments, inventory, investment
property, letter-of-credit rights, money and all products, proceeds and
supporting obligations of any and all of the foregoing (collectively, the
“Collateral”). Notwithstanding the foregoing, the security interest granted
herein shall not extend to any property, rights or licenses to the extent the
granting of a security interest therein would be contrary to applicable law.

5. Representations and Warranties of Holder. Holder represents and warrants to
Company as follows:

(a) Binding Obligation. Holder has full legal capacity, power and authority to
execute and deliver this Note and to perform his obligations hereunder. This
Note is a valid and binding obligation of Holder, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(b) Securities Law Compliance. Holder has been advised that this Note has not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws and, therefore, cannot be resold unless they
are registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Holder is
aware that Company is under no obligation to effect any such registration with
respect to this Note, or the Common Stock issuable or issued pursuant to the
conversion of this Note, or to file for or comply with any exemption from
registration. Holder has not been formed solely for the purpose of making this
investment and is purchasing this Note for its own account for investment, not
as a nominee or agent, and not with a view to, or for resale in connection with,
the distribution thereof. Holder has such knowledge and experience in financial
and business matters that Holder is capable of evaluating the merits and risks
of such investment, is able to incur a complete loss of such investment and is
able to bear the economic risk of such investment for an indefinite period of
time.

(c) Accredited Investor. Holder is an “accredited investor” within the meaning
of SEC Rule 501 of Regulation D of the Securities Act, as presently in effect.

(d) Restricted Securities. Holder understands that this Note is a “restricted
security” under the federal securities laws inasmuch as it is being acquired
from Company in a transaction not involving a public offering and that under
such laws and applicable regulations such Note may be resold without
registration under the Securities Act only in certain limited circumstances. In
the absence of an effective registration statement covering the Note or an
available exemption from registration under the Securities Act, the Note must be
held indefinitely. Holder represents that it is familiar with SEC Rule 144, and
understands the resale limitations imposed thereby and by the Securities Act.

(e) Access to Information. Holder acknowledges that Company has given Holder
access to the corporate records and accounts of Company and to all information
in its possession relating to Company, has made its officers and representatives
available for interview by Holder, and has furnished Holder with all documents
and other information required for Holder to make an informed decision with
respect to the purchase of this Note.

6. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(a) Failure to Pay. Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note on the date due, and (in either case) such payment
shall not have been made within twenty (20) days of Company’s receipt of
Holder’s written notice to Company of such failure to pay;

(b) Failure to Perform. Company fails to perform any obligation under this Note
and does not cure that failure within twenty (20) days of Company’s receipt of
Holder’s written notice to Company of such failure to perform; or

(c) Voluntary Bankruptcy or Insolvency Proceedings. Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) become insolvent (as such term may be defined or
interpreted under any applicable statute), (vi) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Company or of all
or a substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Company or the debts thereof under any bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced and an order for relief
entered or such proceeding shall not be dismissed or discharged within
thirty (30) days of commencement.

7. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default referred to in Sections 6(c) and
6(d)) and at any time thereafter during the continuance of such Event of
Default, the Majority Holders may, by written notice to Company, declare all
outstanding Obligations payable by Company under the Notes to be immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived. Upon the occurrence or existence
of any Event of Default described in Sections 6(c) and 6(d), immediately and
without notice, all outstanding Obligations payable by Company under the Notes
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Holder may exercise any other right power or
remedy permitted to him by law, either by suit in equity or by action at law, or
both.

8. Conversion.

(a) Conversion. Holder shall have the right to convert, at any time during the
Conversion Period, all or any portion of the principal amount, together with any
unpaid and accrued interest, then outstanding under this Note into fully paid
and non-assessable shares of Common Stock at a conversion price per share equal
to the Conversion Price (as defined below). The number of shares of Common Stock
into which such principal and interest then outstanding under this Note will be
converted shall be determined by dividing the amount of principal, together with
all unpaid and accrued interest, then outstanding under this Note to be
converted (the “Conversion Amount”) by the Conversion Price.

(b) Conversion Price. Subject to Section 8(c), the “Conversion Price” shall be
equal to twenty per cent (20%) of the Average Closing Price as reported by the
principal trading exchange on which the Company’s Common Stock is traded for the
twenty (20) trading days preceding the date of the Note.

(c) Adjustments to Conversion Price. The Conversion Price shall be subject to
proportional adjustments for stock splits, stock dividends, combinations,
consolidations, reclassifications and the like.

(d) Conversion Procedure. Before Holder shall be entitled to convert the
Conversion Amount then outstanding under this Note into shares of Common Stock,
Holder shall surrender this Note at the office of this Company, and shall give
written notice (a form of which is attached to this Note, the “Conversion
Notice”) to Company at its principal corporate office, of the election to
convert the same and shall state therein the total Conversion Amount. Company
shall not be obligated to issue certificates evidencing the shares of Common
Stock issuable upon such conversion unless (i) Holder executes and delivers to
Company the Conversion Notice for the converted shares and (ii) this Note is
delivered to Company. Company shall, as soon as practicable after such delivery,
issue and deliver certificates (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to
Company and required by this Note and the Loan Agreement), representing the
number of fully paid and non-assessable shares of the Common Stock into which
the Conversion Amount will be converted in accordance with the provisions
herein, and a new promissory note having like tenor as this Note for the
principal amount and interest then outstanding under this Note that are not
being so converted. Any conversion pursuant to this Section 8 shall be deemed to
have been made immediately prior to the close of business on the date of
Company’s receipt of the Conversion Notice, so that the rights of Holder under
this Note to the extent of the Conversion Amount shall cease at such time and
Holder shall be treated for all purposes as having become the record holder of
such shares of Common Stock at such time.

(e) Fractional Shares; Effect of Conversion. No fractional shares shall be
issued upon conversion of this Note. In lieu of Company issuing any fractional
shares to Holder upon the conversion of this Note, Company shall pay to Holder
an amount equal to the product obtained by multiplying the Conversion Price by
the fraction of a share not issued pursuant to the previous sentence. Upon
conversion of this Note in full and the payment of the amounts specified in this
Section 9(f), Company shall be forever released from all its obligations and
liabilities under this Note.

(f) Reservation of Stock Issuable Upon Conversion. Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of effecting the conversion of this Note such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the conversion of this Note.

9. Reserved

10. Effect of Sale Transaction. Upon the occurrence of any Sale Transaction, the
Successor Entity (as defined below) shall succeed to, and be substituted for the
Company (so that from and after the date of such Sale Transaction, the
provisions of this Note referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note with the same
effect as if such Successor Entity had been named as the Company herein. Upon
consummation of the Sale Transaction, the Successor Entity shall deliver to the
Holder confirmation that there shall be issued upon conversion of this Note at
any time after the consummation of the Sale Transaction, in lieu of the shares
of the Common Stock purchasable upon the conversion of the Notes prior to such
Sale Transaction, such shares of common stock (or other securities, cash, assets
or other property) of the Successor Entity. The provisions of this Section shall
apply similarly and equally to successive Sale Transactions and shall be applied
without regard to any limitations on the conversion of this Note. As used in
this Section 10, “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Sale Transaction, or the parent
entity of such Person, as applicable.

11. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 12 and 13 below, the rights and obligations of Company and Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

12. Waiver and Amendment. Any term of this Note may be amended or waived only
with the written consent of Company and the Majority Holders; provided, however,
that any such amendment or modification which by its terms would not apply
equally to all holders of the Notes shall not be applicable to any holder whose
rights under the Notes would be adversely affected by such amendment or
modification in a different manner than other holders thereof without such
adversely affected holder’s written consent.

13. Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Holder will give written notice to Company
prior thereto, describing briefly the manner thereof, together with a written
opinion of Holder’s counsel, or other evidence if reasonably satisfactory to
Company, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect). Upon receiving such written notice and reasonably satisfactory
opinion, if so requested, or other evidence, Company, as promptly as
practicable, shall notify Holder that Holder may sell or otherwise dispose of
this Note or such securities, all in accordance with the terms of the notice
delivered to Company. If a determination has been made pursuant to this
Section 12 that the opinion of counsel for Holder, or other evidence, is not
reasonably satisfactory to Company, Company shall so notify Holder promptly
after such determination has been made. Each Note thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for Company such
legend is not required in order to ensure compliance with the Securities Act.
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions. Subject to the foregoing, transfers of this Note shall
be registered upon registration books maintained for such purpose by or on
behalf of Company. Prior to presentation of this Note for registration of
transfer, Company shall treat the registered Holder hereof as the owner and
Holder of this Note for the purpose of receiving all payments of principal and
interest hereon and for all other purposes whatsoever, whether or not this Note
shall be overdue and Company shall not be affected by notice to the contrary.

14. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be to
the respective addresses or facsimile numbers of the parties as set forth in the
Loan Agreement, or at such other address or facsimile number as such parties
shall have furnished in writing.

15. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

16. Waivers. Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

17. Governing Law and Forum. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Colorado, United States of America, without regard to
the conflicts of law provisions of the State of Colorado, or of any other state.
All disputes or controversies relating to or arising from this Note shall be
adjudicated in the state and federal courts located in the state of Colorado.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER. The Convention on Contracts for the
International Sale of Goods shall not apply to this Note.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above and Holder agrees to the terms and conditions of this Note.

VIASPACE INC.

By:/S/ HARIS BASIT
Name: Haris Basit
Its:CEO

KEVIN SCHEWE

/S/ KEVIN SCHEWE

NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

The undersigned hereby elects to convert $15,000.00 of the principal and $0 of
the interest due on the Note issued by VIASPACE Inc. on February 26, 2016 into
Shares of Common Stock of VIASPACE Inc. (the “Borrower”) according to the
conditions set forth in such Note, as of the date written below.

Date of Conversion:       February 26, 2016      

Conversion Price:      $0.0006      

Shares To Be Delivered:      25,000,000      

Signature:      /S/ KEVIN L. SCHEWE—

Print Name:       Kevin L. Schewe—

Address:      400 Indiana St., Suite 220, Golden, CO 80401      

2